Case 1:99-mc-09999 Document 1207-4 Filed 10/26/20 Page 1 of 1 PageID #: 123140




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

EMERSON QUIET KOOL CO. LTD., and
HOME EASY LTD.,

                             Plaintiffs,                        C.A. No.___________

       v.                                                  JURY TRIAL DEMANDED

EMERSON ELECTRIC CO.,

                             Defendant.


                        PLAINTIFF QUIET KOOL CO. LTD.’S
                  RULE 7.1 CORPORATE DISCLOSURE STATEMENT

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, the undersigned counsel

states that Emerson Quiet Kool Co. Ltd. does not have a parent corporation. No publicly-held

corporation owns 10% or more of Emerson Quiet Kool Co. Ltd.’s stock.



 Dated: October 26, 2020                        FISH & RICHARDSON P.C.

                                                /s/ Jeremy D. Anderson
                                                Jeremy D. Anderson (DE Bar #4515)
                                                222 Delaware Avenue, 17th Floor
                                                P.O. Box 1114
                                                Wilmington, DE 19899-1114
                                                Tel: (302) 652-5070
                                                janderson@fr.com

                                                Attorneys for Plaintiffs Emerson Quiet Kool
                                                Co. Ltd. & Home Easy Ltd.
